Exhibit 99.2 Exhibit C to Indenture Supplement to Indenture SCHEDULE TO MONTHLY NOTEHOLDERS' STATEMENT BAseries BA CREDIT CARD TRUST MONTHLY PERIOD ENDING NOVEMBER 30, 2011 Reference is made to the Third Amended and Restated Series 2001-D Supplement (the "Series 2001-D Supplement"), dated as of March 2, 2009, among BA Credit Card Funding, LLC as Transferor, FIA Card Services, National Association as Servicer, and The Bank of New York Mellon, as Trustee, the Second Amended and Restated Indenture (the "Indenture"), dated as of October 20, 2006 and the Amended and Restated BAseries Indenture Supplement (the "Indenture Supplement"), dated as ofJune 10, 2006, each between BA Credit Card Trust, as Issuer, and The Bank of New York Mellon, as Indenture Trustee. Terms used herein and not defined herein have the meanings ascribed to them in the Third Amended and Restated 2001-D Supplement, the Second Amended and Restated Indenture and the Amended and Restated BAseries Indenture Supplement, as applicable. The following computations are prepared with respect to the Transfer Date of December 14, 2011and with respect to the performance of the Trust during the related Monthly Period. Terms and abbreviations used in this report and not otherwise defined herein have the meanings set forth in the certain program documents for the BA Master Credit Card Trust II and the BA Credit Card Trust.Each of these agreements has been included as an exhibit to a report on Form 8-K filed by BA Credit Card Funding, LLC, the BA Master Credit Card Trust II and the BA Credit Card Trust, with the Securities and Exchange Commission ("SEC") under File Nos. 0001370238, 0000936988 and 0001128250, respectively, on October 20, 2006 or March 2, 2009, or included as an exhibit to a report on Form 8-K filed by FIA Card Services, National Association, the BA Master Credit Card Trust II and the BA Credit Card Trust, with the SEC under File Nos. 0000838440, 0000936988 and 0001128250, respectively, on June 13, 2006. A. In accordance with Section 3.01 of the Amended and Restated BAseries Indenture Supplement dated as of June 10, 2006, between BA Credit Card Trust and The Bank of New York Mellon, BAseries Available Funds shall be applied in the priority described in the chart below. This chart is only an overview of the application and priority of payments of BAseries Available Funds. For a more detailed description, please see the Amended and Restated BAseries Indenture Supplement as included in Exhibit 4.5 to Registrant's Form 8-K filed with SEC on June 13, 2006. Priority of Payments BAseries Available Funds B. Targeted deposits to Interest Funding sub-Accounts: Targeted Deposit to Interest Funding sub-Account for applicable Monthly Period Actual Deposit to Interest Funding sub-Account for applicable Monthly Period Shortfall from earlier Monthly Periods Interest Funding sub-account Balance prior to Withdrawals* Interest Funding sub-Account Earnings Class A: Class A(2001-Emerald) Class A(2002-2) Class A(2002-3) Class A(2003-10) Class A(2004-1) Class A(2004-3) Class A(2005-2) Class A(2005-10) Class A(2006-2) Class A(2006-5) Class A(2006-7) Class A(2006-8) Class A(2006-11) Class A(2006-13) Class A(2006-14) Class A(2007-1) Class A(2007-3) Class A(2007-4) Class A(2007-5) Class A(2007-6) Class A(2007-8) Class A(2007-9) Class A(2007-10) Class A(2007-11) Class A(2007-14) Class A(2007-15) Class A(2008-2) Class A(2008-4) Class A(2008-6) Class A(2008-7) Class A(2008-8) Class A(2008-10) Class A(2010-1) Class A(2010-2) Class A Total: Class B: Class B(2003-4) Class B(2004-1) Class B(2005-1) Class B(2005-3) Class B(2006-1) Class B(2006-2) Class B(2007-2) Class B(2007-3) Class B(2008-1) Class B(2010-1) Class B Total: Class C: Class C(2002-1) Class C(2002-3) Class C(2002-6) Class C(2002-7) Class C(2003-4) Class C(2003-7) Class C(2004-2) Class C(2006-1) Class C(2006-5) Class C(2006-6) Class C(2007-1) Class C(2008-5) Class C(2010-1) Class C Total: Total: * The Interest Funding Account Balance for Class A (2001-Emerald) reflects activity as of the end of the Monthly Period. C. Interest to be paid on the corresponding Payment Date:* CUSIP Number Interest Payment Date Interest Rate Amount of interest to be paid on corresponding Interest Payment Date Class A: Class A(2002-3) 55264TAT8 December 15, 2011 0.4878900% Class A(2003-10) 55264TCF6 December 15, 2011 0.5078900% Class A(2004-3) 55264TCL3 December 15, 2011 0.5078900% Class A(2005-2) 55264TCX7 December 15, 2011 0.3278900% Class A(2005-10) 55264TDM0 December 15, 2011 0.3078900% Class A(2006-2) 55264TDS7 December 15, 2011 0.3078900% Class A(2006-5) 55264TDX6 December 15, 2011 0.3078900% Class A(2006-7) 05522RAB4 December 15, 2011 0.2878900% Class A(2006-8) 05522RAC2 December 15, 2011 0.2778900% Class A(2006-11) 05522AAB1 December 15, 2011 0.2778900% Class A(2006-13) 05522RANB December 15, 2011 0.2678900% Class A(2006-14) 05522RAP3 December 15, 2011 0.3078900% Class A(2007-1) 05522RAS7 December 15, 2011 5.1700000% Class A(2007-3) 05522AAC9 December 15, 2011 0.2678900% Class A(2007-4) 05522AA07 December 15, 2011 0.2878900% Class A(2007-5) 05522RAX6 December 15, 2011 0.2338200% Class A(2007-6) 05522RAZ1 December 15, 2011 0.3078900% Class A(2007-8) 05522RBD9 December 15, 2011 5.5900000% Class A(2007-9) 05522RBE7 December 15, 2011 0.2878900% Class A(2007-10) 05522RBF4 December 15, 2011 0.3178900% Class A(2007-11) 05522RBG2 December 15, 2011 0.3178900% Class A(2007-14) 05522RBP2 December 15, 2011 0.5478900% Class A(2007-15) 05522RBQ0 December 15, 2011 0.5978900% Class A(2008-2) 05522RBW7 December 15, 2011 1.5478900% Class A(2008-4) 05522RBY3 December 15, 2011 1.6478900% Class A(2008-6) 05522RCC0 December 15, 2011 1.4478900% Class A(2008-7) 05522RCD8 December 15, 2011 0.9478900% Class A(2008-8) 05522RCF3 December 15, 2011 1.3978900% Class A(2008-10) 05522RCJ5 December 15, 2011 1.5478900% Class A(2010-1) 05522RCP1 December 15, 2011 0.5478900% Class A(2010-2) December 15, 2011 0.4978900% Class A Total: Class B: Class B(2003-4) December 15, 2011 1.0646200% Class B(2004-1) 55264TCN9 December 15, 2011 4.4500000% Class B(2005-1) 55264TDA6 December 15, 2011 0.5378900% Class B(2005-3) December 15, 2011 0.6167200% Class B(2006-1) 55264TDR9 December 15, 2011 0.4678900% Class B(2006-2) December 15, 2011 0.4378900% Class B(2007-2) 05522RAV0 December 15, 2011 0.4478900% Class B(2007-3) 05522RAY4 December 15, 2011 0.4478900% Class B(2008-1) 05522RBR8 December 15, 2011 1.7478900% Class B Total: Class C: Class C(2002-1) 55264TAS0 December 15, 2011 6.8000000% Class C(2002-3) 55264TAY7 December 15, 2011 1.5978900% Class C(2002-6) 55264TBH3 December 15, 2011 2.2478900% Class C(2002-7) 55264TBJ9 December 15, 2011 6.7000000% Class C(2003-7) 55264TCG4 December 15, 2011 1.5978900% Class C(2004-2) 55264TCR0 December 15, 2011 1.1478900% Class C(2006-1) 55264TDQ1 December 15, 2011 0.6678900% Class C(2006-5) 05522RAD0 December 15, 2011 0.6478900% Class C(2006-6) 05522RAJ7 December 15, 2011 0.6078900% Class C(2007-1) 05522RAU2 December 15, 2011 0.5378900% Class C(2008-5) 05522RCH9 December 15, 2011 4.9978900% Class C Total: Total: * For Interest Payment information on the Emerald Note program, refer to Exhibit B to the Class A(2001-Emerald) Terms Document. D. Targeted deposits to Class C Reserve sub-Accounts: Targeted Deposit to Class C Reserve sub-Account for applicable Monthly Period Actual Deposit to Class C Reserve sub-Account for applicable Monthly Period Class C Reserve sub-Account Balance on Transfer Date prior to withdrawals Class C Reserve sub-Account Earnings Amount of interest to be paid on corresponding Interest Payment Date NOTHING TO REPORT E. Withdrawals to be made from the Class C Reserve sub-Accounts on the corresponding Transfer Date: Targeted Deposit to Withdrawals for Interest Actual Deposit to Withdrawals for Principal Class C Reserve Class C Reserve sub-Account Balance on Transfer Date after withdrawals NOTHING TO REPORT F. Targeted deposits to Principal Funding sub-Accounts: Targeted Deposit to Principal Funding sub-Account for applicable Monthly Period Actual Deposit to Principal Funding sub-Account for applicable Monthly Period Shortfall from earlier Monthly Periods Principal Funding sub-Account Balance on Transfer Date Principal Funding sub-Account Earnings NOTHING TO REPORT G. Principal to be paid on the corresponding Principal Payment Date: CUSIP Number Principal Payment Date Amount of principal to be paid on corresponding Principal Payment Date NOTHING TO REPORT H. Stated Principal Amount, Outstanding Dollar Principal Amount and Nominal Liquidation Amount for the related Monthly Period: Initial Dollar PrincipalAmount Outstanding Principal Amount Adjusted Outstanding Principal Amount Nominal Liquidation Amount Class A: Class A(2001-Emerald) Class A(2002-2) Class A(2002-3) Class A(2003-10) Class A(2004-1) Class A(2004-3) Class A(2005-2) Class A(2005-10) Class A(2006-2) Class A(2006-5) Class A(2006-7) Class A(2006-8) Class A(2006-11) Class A(2006-13) Class A(2006-14) Class A(2007-1) Class A(2007-3) Class A(2007-4) Class A(2007-5) Class A(2007-6) Class A(2007-8) Class A(2007-9) Class A(2007-10) Class A(2007-11) Class A(2007-14) Class A(2007-15) Class A(2008-2) Class A(2008-4) Class A(2008-6) Class A(2008-7) Class A(2008-8) Class A(2008-10) Class A(2010-1) Class A(2010-2) Class A Total: Class B: Class B(2003-4) Class B(2004-1) Class B(2005-1) Class B(2005-3) Class B(2006-1) Class B(2006-2) Class B(2007-2) Class B(2007-3) Class B(2008-1) Class B(2010-1) Class B Total: Class C: Class C(2002-1) Class C(2002-3) Class C(2002-6) Class C(2002-7) Class C(2003-4) Class C(2003-7) Class C(2004-2) Class C(2006-1) Class C(2006-5) Class C(2006-6) Class C(2007-1) Class C(2008-5) Class C(2010-1) Class C Total: Total: I. Class A Usage of Class B and Class C Subordinated Amounts: Class A Usage of Class B Subordinated Amount for this Monthly Period Class A Usage of Class C Subordinated Amount for this Monthly Period Cumulative Class A Usage of Class B Subordinated Amount Cumulative Class A Usage of Class C Subordinated Amount NOTHING TO REPORT J. Class B Usage of Class C Subordinated Amounts: Class B Usage of Class C Subordinated Amount for this Monthly Period Cumulative Class B Usage of Class C Subordinated Amount NOTHING TO REPORT K. Nominal Liquidation Amount for Tranches of Notes Outstanding: Beginning NominalLiquidationAmount* Increases from accretions on Principal for Discount Notes Increases from amounts withdrawn from the Principal Funding sub-Account in respect of Prefunding Excess Amount Reimbursements from Available Funds Reductions due to reallocations of Available Principal Amounts Reductions due to Investor Charge-Offs Reductions due to amounts on deposit in the Principal Funding sub-Account Ending NominalLiquidation Amount Class A: Class A(2001-Emerald) Class A(2002-2) Class A(2002-3) Class A(2003-10) Class A(2004-1) Class A(2004-3) Class A(2005-2) Class A(2005-10) Class A(2006-2) Class A(2006-5) Class A(2006-7) Class A(2006-8) Class A(2006-11) Class A(2006-13) Class A(2006-14) Class A(2007-1) Class A(2007-3) Class A(2007-4) Class A(2007-5) Class A(2007-6) Class A(2007-8) Class A(2007-9) Class A(2007-10) Class A(2007-11) Class A(2007-14) Class A(2007-15) Class A(2008-2) Class A(2008-4) Class A(2008-6) Class A(2008-7) Class A(2008-8) Class A(2008-10) Class A(2010-1) Class A(2010-2) Class A Total: Class B: Class B(2003-4) Class B(2004-1) Class B(2005-1) Class B(2005-3) Class B(2006-1) Class B(2006-2) Class B(2007-2) Class B(2007-3) Class B(2008-1) Class B(2010-1) Class B Total: Class C: Class C(2002-1) Class C(2002-3) Class C(2002-6) Class C(2002-7) Class C(2003-4) Class C(2003-7) Class C(2004-2) Class C(2006-1) Class C(2006-5) Class C(2006-6) Class C(2007-1) Class C(2008-5) Class C(2010-1) Class C Total: Total: * The Beginning Nominal Liquidation Amount for Class A(2001-Emerald) is reported as of the end of the Monthly Period. L. Excess Available Funds and 3 Month Excess Available Funds: Excess Available Funds Is 3 Month Excess Available Funds < 0 ? (Yes/No) No M. Other Performance Triggers Has a Class C Reserve sub-Account funding trigger occurred?(Yes/No) No IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Monthly Noteholders' Statement this 8th day of December, 2011. FIA CARD SERVICES, NATIONAL ASSOCIATION, Servicer By:/s/Michelle D. Dumont Name:Michelle D. Dumont Title:Senior Vice President C- BAseries
